Title: Orders to Lieutenant Colonel Samuel Blachley Webb, 8 January 1777
From: Washington, George
To: Webb, Samuel Blachley



Sir
[Morristown, 8 January 1777]

you are to take charge of  privates of the Brittish Army & to Conduct them by the shortest and best rout from this place to Peekskill in the State of Newyork—Treat them with humanity, and Let them have no reason to Complain of our Copying the brutal example of the Brittish Army in their Treatment of our unfortunate bretheren who have fallen into their hands, provide every thing necessary for them on the Road, and draw orders on the Quarter Master General for the amount of your several Disbursements, you will Deliver the prisoners to General Heath or the officer Commanding there who is desired to forward them to Governor Trumbull, who will dispose of them in such parts of the State of Connecticut as he will think proper. Given at Headquarters Morristown 8th January 1777.

Go: Washington

